Title: From George Washington to Brigadier General William Smallwood, 20 December 1779
From: Washington, George
To: Smallwood, William


        
          Dear Sir
          Hd qrs [Morristown] Decr 20. 1779
        
        I have reconsidered the point, with respect to placing General Gist on the Court Martial for the trial of Genl Arnold, in your room—and as there are reasons to induce me to wish, that the Court first appointd should suffer no change but such as very pressing circumstances require—it is my desire that you should continue, if it can be done without an essential injury to You. The Trial I hope will not take up a great deal of time—and as the Evenings are long—You may still be preparing and making your arrangements for your journey. I am with great regard & esteem Dr sir Yr Most Obedt st
        
          G. Wn
        
      